976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Franklin L. SMITH, Superintendent, D.C. Public Schools, Appellant,v.Ernie HENSON, et al.
No. 91-7163.
United States Court of Appeals, District of Columbia Circuit.
Aug. 3, 1992.

Before WALD, SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss, the response thereto and the reply, it is


2
ORDERED that the motion to dismiss be granted.   Because the order at issue adjudicates the rights and liabilities of fewer than all of the parties, it does not terminate the district court action;  thus, this court lacks jurisdiction over this appeal.   See Fed.R.Civ.P. 54(b);  28 U.S.C. § 1291.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.